DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on August 12, 2022.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see remarks, filed August 12, 2022, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 have been withdrawn. 
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Asano fails to teach the exact structure claimed, the examiner is unpersuaded.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner agrees that Asano fails to teach the exact structure claimed.  Particularly, the first and second conductive rings are separated from the electrochemically active layers (i.e. the electrochromic, electrolyte and ion storage layers) and each other by a sealant.  However, Asano is only being looked to for a second conductive band, missing from the combination of Wu and Kailasam.  Wu discloses a conductive band surrounding and contacting an electrochromic layer and directly contacting both the electrode layer and the electrolyte layer.  Wu makes it clear that figures 3A-3B are the right most portion of the figure 2A, as set forth below.  This interpretation is further supported by Wu figures 10-11.  As set forth below Wu fails to disclose an ion storage layer (a complementary electrochromic layer).  Kailasam teaches this common layer structure with motivations to incorporate this modification, as set forth below.  Asano teaches use of both a first and second conductive ring and provides motivations for this modification, as set forth below.  Further, to arrive at the exact structure of the second ring being in contact with the ion storage layer (a second electrochromic material layer) and the electrolyte layer one could refer to the structure in Wu and would be motivated to use Wu’s configuration of the second conductive ring since it accelerates the response time, as set forth below.  It has been held that "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle" and taking into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6, 10, 14-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1 the combination of “wherein the counter electrode layer on a surface of the electrolyte layer which is opposite to a surface of the electrolyte layer facing the electrochromic layer” and “wherein the ion storage layer is between the counter electrode layer and the electrolyte layer” has clarity issues.  It is unclear if the counter electrode layer is on the electrolyte layer or if the counter electrode layer is on the ion storage layer and the ion storage layer is on the electrolyte layer.  In light of the remarks’ discussion of the specification the examiner assumes the latter.  For purposes of examination the examiner will use “
Claims 4, 6, 10, 14-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1, 4, 6, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 2010/0259811, of record, in view of Kailasam et al. US Patent Application Publication 2017/0371218, of record, and in further view of Asano US Patent Application Publication 2001/0008458, of record.
Regarding claims 1, 14-16 and 18 Wu discloses an electrochromic device (abstract e.g. figure 2A1 & 3A-3B device 300), comprising: an electrode layer (e.g. 320); an electrochromic layer (e.g. 340) on the electrode layer (see figure 3A); an electrolyte layer (e.g. 250);  a counter electrode layer (e.g. 510); and a first conductive band (e.g. 560) on the electrode layer (see figure 10); wherein the first conductive band has a closed ring shape (implicit given figures 3A-3B, particularly 350), wherein the first conductive band surrounds a side surface of an edge of the electrochromic layer and directly contacts the electrochromic layer (see figure 10), wherein the first conductive band is in contact with the electrode layer (see figure 10), wherein the electrolyte layer is on a surface of the electrochromic layer that is opposite to a surface of the electrochromic layer facing the electrode layer (see figure 10). 
Wu does not disclose or teach an ion storage layer; and a second conductive band on the electrolyte layer, wherein the ion storage layer is between the counter electrode layer and the electrolyte layer, wherein the second conductive band is in direct contact with the ion storage layer, and wherein the second conductive band has a closed ring shape; as required by claim 1; or wherein the second conductive band surrounds a side surface of the ion storage layer, as recited in claim 14; wherein the counter electrode layer has an area equal to or larger than a sum of an area of the second conductive band and an area of the ion storage layer, as recited in claim 15; wherein each of the ion storage layer and the second conductive band directly contacts a same one surface of the counter electrode layer, as recited in claim 16; and wherein the second conductive band surrounds a side surface of an edge of the ion storage layer, and wherein the second conductive band and the ion storage layer are in direct contact with the same surface of the counter electrode layer, as recited in claim 18.
Kailasam teaches a similar electrochromic device (title e.g. figures 1A-1C electrochromic device 100) including two electrode layers (e.g. conductive layers 104 & 112), an electrochromic layer (e.g. 106a) and an ion conducting, i.e. electrolyte layer (e.g. 106b) and further teaches an ion storage layer (e.g. 106c) between the counter electrode layer (e.g. 112) and the electrolyte layer (e.g. 106b) for the purpose of having the coloring layers be complimentary deepening the coloration and coloration differences (paragraph [0070]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by Wu to have an ion storage layer as taught by Kailasam for the purpose of having the coloring layers be complimentary deepening the coloration and coloration differences.
Kailasam does not teach a second conductive band on the electrolyte layer, wherein the ion storage layer is between the counter electrode layer and the electrolyte layer, wherein the second conductive band is in direct contact with the ion storage layer, and wherein the second conductive band has a closed ring shape; as required by claim 1; or wherein the second conductive band surrounds a side surface of the ion storage layer, as recited in claim 14; wherein the counter electrode layer has an area equal to or larger than a sum of an area of the second conductive band and an area of the ion storage layer, as recited in claim 15; wherein each of the ion storage layer and the second conductive band directly contacts a same one surface of the counter electrode layer, as recited in claim 16; and wherein the second conductive band surrounds a side surface of an edge of the ion storage layer, and wherein the second conductive band and the ion storage layer are in direct contact with the same surface of the counter electrode layer, as recited in claim 18.
Asano teaches an electrochromic device, as set forth above, including an electrode (e.g. electrode 15) having a closed ring first conductive band (e.g. highly conductive layer 13 on 15), a counter electrode (e.g. electrode 12) with an ion conductive layer (e.g. ion conductive layer 14) which may include a multilayer electrochromic structure (inter alia paragraphs [0043-44]).  Asano further teaches a closed ring second conductive band on the counter electrode (e.g. 13 on 12), which surrounds a side surface of the electrochromic material (see figure 4-8); wherein the counter electrode layer has an area equal to or larger than a sum of an area of the second conductive band and an area of the ion storage layer (see figures 4-6); wherein each of the electrochromic material and the second conductive band directly contacts a same one surface of the counter electrode layer (see figures 4-7); wherein the second conductive band and the electrochromic material are in direct contact with the same surface of the counter electrode layer (see figures 4-7); for the purpose of having an electrochromic device free from remnant even after a long period of coloration, with excellent response ability regardless of its size and also free from biased coloration in the early stage even when using an electrode with a low surface resistance.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the electrochromic device as disclosed by combination of Wu and Kailasam to further have an appropriately sized second closed conductive band surrounding the ion storage layer as taught by Asano for the purpose of having an electrochromic device free from remnant even after a long period of coloration, with excellent response ability regardless of its size and also free from biased coloration in the early stage even when using an electrode with a low surface resistance.  
Asano does not teach explicitly teach the second conductive band is in direct contact with the ion storage layer.  Wu further teaches the conductive band is an extension of the electrode and directly contacts both electrochromic materials and electrolytic materials (abstract) for the purpose of accelerating response times (abstract).  It is noted that an ion storage layers are comprised of electrochromic materials.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the combination of Wu, Kailasam and Asano to have the conductive bands (i.e. the first and second conductive rings) is in direct contact with the electrochromic material layers (i.e. the electochromic and ion storage layers) as further taught by Wu, for the purpose of accelerating response times.
Regarding claim 4 the combination of Wu, Kailasam and Asano discloses the electrochromic device according to claim 1, as set forth above.  Wu further discloses wherein the electrode layer (e.g. 250) has an area equal to or larger than a sum of an area of the conductive band and the area of the electrochromic layer (implicit given figures 2A & 3A, further see figures 10-11).
Regarding claim 6 the combination of Wu, Kailasam and Asano discloses the electrochromic device according to claim 1, as set forth above.  Wu further discloses wherein the first conductive band has a thickness equal to or greater than a thickness of the electrochromic layer (see figures 3A).
Regarding claim 17 the combination of Wu, Kailasam and Asano discloses the electrochromic device according to claim 1, as set forth above.  Wu, Kailasam and Asano do not disclose or teach wherein the second conductive band has a thickness equal to or greater than a thickness of the ion storage layer.  It is noted that there are a finite number of identified, predictable relative thicknesses, i.e. greater than, less than and equal to.  These finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  In this case the combination of Wu, Kailasam and Asano fulfills the general conditions of the claim.  One would be motivated to have the second conductive ring the same thickness as the ion storage layer for the purpose of containing the layer and providing additional surface area for voltage application.  Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention for the second conductive band has a thickness equal to or greater than a thickness of the ion storage layer for the purpose of containing the layer and providing additional surface area for voltage application and since there are a limited number of relatives sizes and finding a workable range involves only routine skill in the art.
Regarding claim 20 the combination of Wu, Kailasam and Asano discloses the electrochromic device according to claim 1, as set forth above.  Wu further discloses wherein the first conductive band comprises nickel (Ni), aluminum (Al), silver (Ag), copper (Cu), zinc (Zn), gold (Au), palladium (Pd), platinum (Pt) or an alloy thereof (paragraph [0044] “350 may be formed from platinum … zinc oxide”).

Insofar as it is understood claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 2010/0259811, of record, in view of Kailasam et al. US Patent Application Publication 2017/0371218, of record, Asano US Patent Application Publication 2001/0008458, of record, and in further view of Liu et al. US Patent Application Publication 2005/0200935, of record
Regarding claim 10 the combination of Wu, Kailasam and Asano discloses the electrochromic device according to claim 1, as set forth above.  Wu, Kailasam and Asano does not disclose or teach the electrolyte layer comprises a gel polymer electrolyte.  Liu teaches a similar electrochromic device (paragraph [0002] e.g. figures 17-18 & 31) including an electrolyte layer (46) and further teaches the electrolyte layer can be a gel including a polymer matrix (paragraph [0176]) for the purpose of having low weight, superior conductivity compared to entirely solid polymer electrolytes and greater mechanical stability than liquid electrolytes (paragraph [0176]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the combination of Wu, Kailasam and Asano to have the electrolyte layer comprise a gel polymer as taught by Liu for the purpose of having low weight, superior conductivity compared to entirely solid polymer electrolytes and greater mechanical stability than liquid electrolytes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                           August 30, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted Wu paragraph [0044] states: “The photovoltachromic device 300 is substantially identical to the photovoltachromic device 200 of FIG. 2A. The difference between these two photovoltachromic devices is that the counter electrode of the photovoltachromic device 300 further includes an auxiliary conductive catalyst layer 350 disposed on the second transparent electrode 320 and contacting the electrolyte and electrochromic layer 340.”  This is being interpreted to mean that elements 210, 212, 230, 232 and 250 in figure 2A are part of device 300 seen in figures 3A-3B, despite not being pictured in figures 3A-3B.  Further support for this interpretation can be seen in the embodiments of figures 10-11.